Title: From George Washington to Henry Laurens, 16 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Qrs White plains Augt 16: 1778
          
          Since I had the honor of addressing you to day by Captain Riley, I received a Letter
            from General Sullivan, a Copy of which you have inclosed. From this it appears the Count D’Estaing had not returned with his Squadron on the
            13th Inst.—and there is reason to fear from the violence of the Weather ever since, that
            he has not yet got in. This accident has much deranged our views—and I shall be happy if
            it does not totally defeat our Enterprize against Rhode Island. I feel much for the
            Count. He has been peculiarly unfortunate in the combination of several untoward
            circumstances to frustrate his plans.
          The Letter addressed to you accompanied mine from General Sullivan. They were both delivered at the same instant and through
            inadvertency, I broke the seal of yours. Before I had opened it I discovered the
            mistake, and the contents have not been seen. This relation I trust will apologize for
            the measure. I have the Honor to be with the greatest respect & esteem Sir Your
            Most Obedt servant
          
            Go: Washington
          
          
            P.S. Your favor of the 13th has come to hand.
          
        